Citation Nr: 1535508	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  15-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 10, 2008, for the award of a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision (notified November 2013) of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to a TDIU, effective April 10, 2008.  The Veteran appealed the issue of the effective date in a January 2014 notice of disagreement.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been assigned a TDIU from April 10, 2008.  On that date, he met the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).  

The Veteran observes that his assertion of a TDIU was raised in the context of his appeal of an increased rating for urinary incontinence, which originated from a claim of service connection that was received by VA on March 1, 2007.  Accordingly, the Veteran argues that he is entitled to an effective date at least as early as March 1, 2007, for his award of TDIU.  See July 2015 appellate brief.

The Veteran further contends that his service-connected urinary incontinence, in conjunction with his service-connected back disability, has rendered him unable to work since his retirement in 1993.  See, e.g., July 2015 appellate brief; see also September 2013 rating decision (finding that the Veteran last worked in 1993).

As there is evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to April 10, 2008.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a retroactive medical opinion as to the Veteran's functional impairment during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the appropriate medical professional(s) for a retrospective medical opinion as to the Veteran's employability.  The examiner should note review the claims file in the report.  

The examiner is requested to describe the functional impairment caused by each of the service-connected disabilities and to state how they might impact the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.    

2.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities precluded him from securing and following gainful employment at any point prior to April 10, 2008.

3.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




